DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the aspect ratio is about 1.8 to about 2.5".  There is insufficient antecedent basis for this limitation in the claim.  Further, the claims do not provide guidance as to what the “aspect ratio” relates to in the device.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080259634 A1 to Mi et al. in view of US 20090180191 A1 to Yamada.
Regarding Claim 1.  Mi discloses an optical system, comprising: a liquid crystal display (Fig. 6 LCD 20), a backlight light guide (Fig. 6 light guiding plate 10), a light control film disposed between the backlight light guide and the liquid crystal display (See Fig. 6), the light control film comprising: a turning film (Fig. 6 turning film 36a ), comprising: a first substantially smooth surface substantially perpendicular to a display axis (See Fig. 6 turning film 36a); and a first structured surface comprising a plurality of first microstructures defining a first plurality of substantially parallel grooves (Fig. 6 prismatic structure 24), wherein the turning film outputs light substantially collimated in a first plane (See Fig. 7 and Fig. 8 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in 
Mi does not specifically disclose that the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves.
However, Yamada discloses that the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves (See Fig. 3) for improving the front side brightness.

Regarding Claim 2.  Mi discloses an optical system mounted in a vehicle, comprising: a vehicle; and a display system mounted in the vehicle (statements in the preamble reciting the purpose or intended use of the claimed invention must result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art, Otherwise, the recitation does not serve to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making. See MPEP 2111.02)), the display system comprising: a liquid crystal display (Fig. 6 LCD 20); a backlight light guide (Fig. 6 light guiding plate 10); a turning film, comprising: a first substantially smooth surface substantially perpendicular to a display axis (Fig. 6 turning film 36a); and a first structured surface comprising a plurality of first microstructures defining a first plurality of substantially parallel grooves (Fig. 6 prismatic structure 24), wherein the turning film is adjacent to the backlight light guide (See Fig. 6), wherein the turning film outputs light substantially collimated in a first plane (See Fig. 7 and Fig. 8 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re 
Mi does not specifically disclose that the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves.
However, Yamada discloses that the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves (See Fig. 3) for improving the front side brightness.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves. 
Claim 3, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080259634 A1 to Mi et al. in view of US 20040080938 A1 to Holman et al further in view of US 20090180191 A1 to Yamada.
Regarding Claim 3.  Mi discloses a turning film (Fig. 6 turning film 36a ), comprising: a first substantially smooth surface substantially perpendicular to a display axis (See Fig. 6); and a first structured surface comprising a plurality of first microstructures defining a first plurality of substantially parallel grooves (Fig. 6 prismatic structure 24), wherein the turning film outputs light substantially collimated in a first plane (See Fig. 7 and Fig. 8 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114); and (b) a lenticular diffuser, comprising: a second substantially smooth surface substantially perpendicular to the display axis (See Fig. 6); and a second structured surface comprising a plurality of lenticular prisms defining a second plurality of substantially parallel grooves extending along a plane substantially perpendicular the display axis (See Fig. 6), wherein a cross section of each lenticular prism extends along a plane substantially parallel to the display axis in a direction from the second substantially smooth surface to a vertex (See Fig. 6 
Mi does not specifically disclose that the second structured surface comprising a plurality of lenticular prisms comprises a plurality of two-sided substantially straight-facet prisms having rounded tips separated by a substantially flat land area and the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves.
However, Holm discloses the second structured surface comprising a plurality of lenticular prisms comprises a plurality of two-sided substantially straight-facet prisms having rounded tips separated by a substantially flat land area (See Fig. 54) for manufacturing tooling relief (para 393).

Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the second structured surface comprising a plurality of lenticular prisms comprises a plurality of two-sided substantially straight-facet prisms having rounded tips separated by a substantially flat land area and the first plurality of substantially parallel grooves is substantially perpendicular to the second plurality of substantially parallel grooves. 
Regarding Claim 17.  Mi further discloses the first substantially smooth surface is adjacent the second substantially smooth surface (See Fig. 6). 
Regarding Claim 18.  Mi further discloses the first substantially smooth surface is adjacent the second structured surface (See Fig. 6). 
Regarding Claim 19.  As stated above Mi and Yamada discloses all the limitations of base claim 3.
Mi and Yamada do not specifically disclose the lenticular diffuser is configured to provide greater than about ±40 degrees half width at half maximum (HWHM) luminance from an input light beam less than about ±30 degrees HWHM. (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); 
Further, Yamashita discloses that it is necessary that the light diffusion element have a light diffusion property that suitably diffuses the outgoing light from the light deflection element, taking into account the balance among the luminance characteristic, visibility, quality, and so forth (para 79) for quality improving effect.  The amount and diffusion provided from the lenticular diffuser is a result-effective variable. In that, if the light diffusion property of the light diffusion element is low, there is a tendency that it becomes difficult to sufficiently broaden the viewing angle to thereby lower the visibility, and the quality improving effect becomes insufficient, and when the light diffusion property is too high, there is a tendency that the effect of visual field narrowing by the light deflection element is spoiled and the whole light ray transmissivity is also reduced to lower the luminance.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the lenticular diffuser is configured to provide greater than about ±40 degrees half width at half maximum (HWHM) luminance from an input light beam less than about ±30 degrees HWHM to provide improved quality effects is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Regarding Claim 20.  As stated above Mi and Yamada discloses all the limitations of base claim 3.

Further, Yamashita discloses that it is necessary that the light diffusion element have a light diffusion property that suitably diffuses the outgoing light from the light deflection element, taking into account the balance among the luminance characteristic, visibility, quality, and so forth (para 79) for quality improving effect.  The amount and diffusion provided from the lenticular diffuser is a result-effective variable. In that, if the light diffusion property of the light diffusion element is low, there is a tendency that it becomes difficult to sufficiently broaden the viewing angle to thereby lower the visibility, and the quality improving effect becomes insufficient, and when the light diffusion property is too high, there is a tendency that the effect of visual field narrowing by the light deflection element is spoiled and the whole light ray transmissivity is also reduced to lower the luminance.  

Regarding Claim 21.  Mi further discloses a backlight light guide adjacent to the turning film, wherein the backlight light guide outputs substantially collimated light (See Fig. light guiding plate 10).
Regarding Claim 22.  Mi further discloses a liquid crystal display (Fig. 6 LCD 20), (b) a backlight guide (Fig. 6 light guiding plate 10), and (c) a light control film disposed between the backlight light guide and the liquid crystal display, the light control film comprising the optical system of claim 3 (See Fig. 6). 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mi, Holm and Yamada as applied to claim 3 in view of US 20170264072 A1 to Chang et al.
Regarding Claim 4.  As stated above Mi, Holm and Yamada discloses all the limitations of base claim 3.
Mi further discloses a first material having a first refractive index (See Fig. 6 it is inherent for any light transmissive material to have a refractive index)
Mi, Holm and Yamada do not specifically disclose a second material having a second refractive index, wherein the first material forms the plurality of lenticular prisms, the second 
However, Chang discloses the lenticular diffuser further comprises a second material having a second refractive index, wherein the first material forms the plurality of lenticular prisms, the second material is adjacent the first material, wherein the first refractive index is greater than the second refractive index (See Fig. 4 para 49) for reducing the manufacturing cost of the diffuser (para 49).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a second material having a second refractive index, wherein the first material forms the plurality of lenticular prisms, the second material is adjacent the first material and the first refractive index is greater than the second refractive index.
Regarding Claim 5.  Chang further discloses the difference between the first refractive index and the second refractive index is between about 0.05 and about 0.6 (para 40). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the 
Regarding Claim 6.  Chang further discloses the difference between the first refractive index and the second refractive index is between about 0.1 and about 0.3 (para 40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Regarding Claim 7.  Chang further discloses the difference between the first refractive index and the second refractive index is between about 0.15 and about 0.25 (para 40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus .
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mi, Holm and Yamada as applied to claim 22 in view of US 20180059844 A1 to Noguchi et al.
Regarding Claim 23.  As stated above Mi, Holm and Yamada discloses all the limitations of base claim 22.
Mi, Holm and Yamada do not specifically disclose an optical system mounted in a vehicle, comprising:(a) a vehicle.
However, Noguchi discloses mounting a liquid crystal display in a vehicle (para 24) as it is well known to mount a display in different electronic devices such as a vehicle (para 24).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an optical system mounted in a vehicle, comprising:(a) a vehicle; and (b) a liquid crystal display system of claim 22 mounted in the vehicle.
Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871